OFFICE ACTION after ELECTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant elected GROUP II, method claims 20, 22, 25, 27, 28, 29, and 33 without traverse in the reply filed on 15 FEB 2022.  Claims 1, 2, 3, 5, 6, 8, 13, 48-50, 52-54, 56-58, 61-65, 68-70, and 73-74 are thereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), subject to the filing of one or more CON or DIV applications.  These latter set of claims are drawn to a nonelected invention, there being no allowable generic or linking claim.  The former set of method claims 20, 22, 25, 27, 28, 29, and 33 are thereby being treated on the merits below.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements 18 SEP 2020 and 13 APR 2022.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


ELECTED claims 20, 22, 25, 27, 28, 29, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRAIG et al. (US 2003/0022989 A1; published JAN 2003).
As per claim 20, Braig et al. (hereinafter “Braig”) discloses a method of forming a polyethylene terephthalate (PET) mixture with talc (a mixture for forming a thermoplastic molding composition containing polyethylene terephthalate and a mineral filler based on talc; Abstract; Paragraph [0037]; Claims 1, 7), the method comprising: providing a feed of PET (PET feed) (rapid crystallization of the polyethylene terephthalates according to the invention is preferably achieved by addition of crystallizing agents to the polyethylene terephthalate during its preparation or subsequently thereto, for example by mixing them into the polyethylene terephthalate melt; the test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures of from 260 to 300 degrees C; mixing of components A to E in a mixer at temperatures of from 220 to 330 degrees; Abstract; Paragraphs [0037], [0214], [0215], [0256]); providing a feed of talc (talc feed) (mineral fillers based on talc are most preferred as component E); conventional additives may be mixed with the polycarbonates in the melt; use of blends of a block copolymer with the talc mineral filter; test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures of rom 260 to 300 degrees C; Paragraphs [0093], [0186], [0188], [0214], [0215], [0256]; Claim 7); mixing the feed of PET with the feed of talc in a mixer at a PET/talc ratio of about 3:1 to about 1:3 to form a PET/talc mixture (mixing of components A to E takes place at temperatures of from 220 to 330 degrees C; injection-molding processes; the test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures of from 260 to 300 degrees C; conventional additives may be mixed with the polycarbonates in the melt; mixtures and mixing of the components of the compositions; a thermoplastic molding composition containing 4 to 80 parts by weight of at least one polyethylene terephthalate and E) 1.5 to 54 parts by weight of at least one mineral filler, where the mineral filler is talc (e.g., where 75 parts by weight of polyethylene terephthalate to 25 parts by weight of a talc filler material constitutes a 3:1 PET/talc ratio); Paragraphs (0093], [0205], [0214], [0215], [0256]; Claims 1, 7); and providing the PET/talc mixture as output (the molding compositions, molding and/or semi-finished products produced from the compositions according to the invention are preferably used for applications as exterior automotive body parts; Paragraphs [0214], [0215], [0218]).  
Braig also discloses the feed of the PET/talc mixture (PET/talc feed) and further discloses a method of forming a Polyethylene Terephthalate (PET) alloy having talc (a mixture for forming a thermoplastic molding composition containing polyethylene terephthalate and a mineral filler based on talc; Abstract; Paragraph [0037]; Claims 1, 7), the method comprising: providing a feed of the PET/talc mixture (PET/talc feed) (mixing of components A to E takes place at temperatures of from 220 to 330 degrees C; injection-molding processes; the test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures of from 260 to 300 degrees C; conventional additives may be mixed with the polycarbonates in the melt; mixtures and mixing of the components of the compositions; a thermoplastic molding composition containing 4 to 80 parts by weight of at least one polyethylene terephthalate and E) 1.5 to 54 parts by weight of at least one mineral filler, where the mineral filler is talc (e.g., where 75 parts by weight of polyethylene terephthalate to 25 parts by weight of a talc filler material constitutes a 3:1 PET/talc ratio; Paragraphs [0093], [0205], [0214], [0215], [0256]; Claims 1, 7); providing a feed of PET (PET feed) (rapid crystallization of the polyethylene terephthalates according to the invention is preferably achieved by addition of crystallizing agents to the polyethylene terephthalate during its preparation or subsequently thereto, for example by mixing them into the polyethylene terephthalate melt; the test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures of from 260 to 300 degrees C; mixing of components A to E in a mixer at temperatures of from 220 to 330 degrees; Abstract; Paragraphs [0037], [0214], [0215], [0256]); mixing the feed of PET with the feed of PET/talc in a mixer to form a PET alloy having from about 1 % (w/w) talc to about 50% talc (w/w) (mixing of components A to E takes place at temperatures of from 220 to 330 degrees C; injection-molding processes; the test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures of from 260 to 300 degrees C; conventional additives may be mixed with the polycarbonates in the melt; mixtures and mixing of the components of the compositions; a thermoplastic molding composition containing 4 to 80 parts by weight of at least one polyethylene terephthalate and E) 1.5 to 54 parts by weight of at least one mineral filler, where the mineral filler is talc; Paragraphs [0093], [0205], [0214], [0215], [0256]; Claims 1, 7); and providing the PET alloy as output (the molding compositions, molding and/or semi-finished products produced from the compositions according to the invention are preferably used for applications as exterior automotive body parts; Paragraphs [0214], [0215], [0218]).
As per claim 22, Braig discloses wherein the PET supply receives the PET feed from one or more of: a PET reactor system, the PET reactor system polymerizes the PET from PET precursor reagents; a PET recycling system, the PET recycling system recycles the PET from PET articles; a PET conditioning system, the PET conditioning system conditions the PET for mixing with PET/talc, the conditioning selected from one or more of heating (extruding of components A to E; Paragraph [0214]), chopping PET pellets or sheets or other PET member (formation of composition components into semi-finished products, such as sheets; Paragraph [0215]), agitating, extruding (extruding of components A to E; Paragraph [0214]), drying; off-gassing; or a PET
reservoir, the PET reservoir of liquid PET, wherein the liquid PET is melted PET.

As per claim 25, Braig discloses wherein the mixer also performs one or more of: degassing, homogenizing, dispersing, or heating (mixing of components A to E and of further constituents advantageously takes place at temperatures of from 220
to 330 degrees C; Paragraph [0214]).

As per claim 27, Braig discloses comprising providing the PET alloy output to an output system, wherein the output system provides the PET alloy to storage (production of semi-finished products and moldings produced therefrom; Paragraphs [0213], [0215): [0217]) or an analytical system (transferring and subjecting molding compositions to various testing conditions; Paragraphs [0256), [0257]) or a manufacturing system (the molding compositions, moldings and/or semi-finished products produced from the compositions according to the invention are preferably used for applications as exterior automotive body parts; Paragraph [0218]).  
Braig further discloses wherein the analytical system includes one or more analytical systems (transferring and subjecting molding compositions to various testing conditions; Paragraphs [0256], [0257]) capable of determining intrinsic viscosity of melted PET alloy output (testing composition flowability according to DIN/ISO 1133 at 280 degrees C and 2.16 kg; testing flowability in the melt (MVR); Paragraphs [0264). [0267]); determining flow rate of melted PET alloy output (testing composition flowability according to DIN/ISO 1133 at 280 degrees C and 2.16 kg; testing flowability in the melt (MVR); Paragraphs [0264], [0267]); determining melting point of PET alloy output; determining crystallization temperature of PET alloy output (determination of isothermal crystallization time and crystallization temperature of PET using the DSC method; Paragraphs [0230), [0234)); determining a differential scanning calorimetry profile of PET alloy output (determination of the isothermal crystallization time and crystallization temperature of PET using the DSC method (differential scanning calorimetry; Paragraphs [0230), [0234]); or determining heat distortion: temperature of PET alloy output (molding compositions according to the invention have excellent dimensional stability under heat/dimensional stability testing; Paragraph [0266]).

As per claim 28, Braig further discloses wherein the manufacturing system is configured to convert the PET alloy output into an article of manufacture (the molding compositions, moldings and/or semi-finished products produced from
the compositions according to the invention are preferably used for applications as exterior automotive body parts; Paragraph [0218]), the method comprising converting the PET alloy output into the article of manufacture (the molding compositions, moldings and/or semi-finished products produced from the compositions according to the invention are preferably used for applications as exterior automotive body parts; Paragraph [0218]).

As per claim 29, Braig further discloses comprising: drying the PET feed before mixing with the PET/talc feed; and/or drying the PET/talc feed before mixing with the PET feed (a temperature load is applied to drying the filler material, which can be the talc filler, combined with a first PET feed, prior to final the final molding process with a second PET feed; mixing and combining at least one polyethylene terephthalate; mixing of components A to E at temperatures of from 220 to 330 degrees C; Paragraphs [0020], [0214], [0215], [0218]; Claim 1).

As per claim 33, Braig further discloses a system for forming a Polyethylene Terephthalate (PET) alloy having talc (a mixture for forming a thermoplastic molding composition containing polyethylene terephthalate and a mineral filler based on talc; Abstract; Paragraph [0037]; Claims 1, 7), the system comprising a feed of PET (PET feed - rapid crystallization of the polyethylene terephthalates according to the invention is preferably achieved by addition of crystallizing agents to the polyethylene terephthalate during its preparation or subsequently thereto, for example by mixing them into the polyethylene terephthalate melt; the test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures of from 260 to 300 degrees C; mixing of components A to E in a mixer at temperatures of from 220 to 330 degrees; Abstract; Paragraphs [0037], [0214], [0215], [0256]); a feed of PET/talc (talc feed - mixing of components A to E takes place at temperatures of from 220 to 330 degrees C; injection-molding processes; the test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures from 260 to 300 degrees C; conventional additives may be mixed with the polycarbonates in the melt; mixtures and mixing of the components of the compositions; a thermoplastic molding composition containing 4 to 80 parts by weight of at least one polyethylene terephthalate and E) 1.5 to 54 parts by weight of at least one mineral filler, where the mineral filler is talc (e.g., where 75 parts by weight of polyethylene terephthalate to 25 parts by weight of a talc filler material constitutes a 3:1 PET/talc ratio; Paragraphs [0093], [0205], [0214], [0215], [0256]; Claims 1, 7); a mixer coupled to an outlet of the PET feed coupled to an outlet of the PET/talc feed, wherein the mixer is capable of mixing PET with PET/talc to form a PET alloy having from about 1% (w/w) talc to about 50% talc (w/w) (mixing of components A to E takes place at temperatures of from 220 to 330 degrees C; injection-molding processes; the test specimens were injection-molded on an Arburg 320-210-500 injection-molding machine at melt temperatures of from 260 to 300 degrees C; conventional additives may be mixed with the polycarbonates in the melt; mixtures and mixing of the components of the compositions; a thermoplastic
molding composition containing 4 to 80 parts by weight of at least one polyethylene terephthalate and E) 1.5 to 54 parts by weight of at least one mineral filler, where the mineral filler is talc; Paragraphs (0093], (0205], (0214], (0215], (0256]; Claims 1, 7).
Allowable Subject Matter
No elected claims stand allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





3 June 2022